Citation Nr: 1025925	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-03 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence to reopen this claim for 
service connection for cause of death has been submitted.

2.  Whether the appellant has legal entitlement to nonservice-
connected death pension benefits.

3.  Whether the appellant has legal entitlement to accrued 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Kristin M. Abbott, Law Clerk

INTRODUCTION

The Veteran served on active duty, in the Philippine Guerilla and 
Combination Service, from October 1944 to September 1945.  The 
Veteran died in August 1971.  The Appellant is the Veteran's 
surviving spouse.

This matter comes to the Board of Veteran's Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila.

The Board notes that the RO first characterized the issue of 
entitlement to service connection for cause of death as a new and 
material claim in its November 2008 supplemental statement of the 
case.  Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  "[T]he 
Board does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence is 
present, and before the Board may reopen such a claim, it must so 
find."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Further, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  Accordingly, the matter appropriately before the Board 
is whether new and material evidence has been presented to reopen 
the previously denied claim of service connection for the cause 
of the Veteran's death.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was 
originally denied in a January 1972 rating decision.  

2.  Since the January 1972 rating decision, new and material 
evidence has not been received to reopen the appellant's 
previously denied claim of service connection for the cause of 
the Veteran's death.  

3.  The Veteran had service with the Philippine Guerilla and 
Combination Service from October 1944 to September 1945.


CONCLUSIONS OF LAW

1.  The January 1972 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.160(d), 20.1103 
(2009).  

2.  Evidence obtained since the January 1972 rating decision 
regarding the claim of service connection for the cause of the 
Veteran's death is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  Criteria for basic eligibility to VA nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 
107, 1521, 1541 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.2, 
3.3, 3.6, 3.40, 3.41 (2009).

4.  The Appellant is not entitled to payment of accrued benefits.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Appellant's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.

The notification obligation in this case was accomplished by way 
of two letters from the RO to the Appellant dated in February 
2007 and May 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Peligrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  

The Court in Kent v. Nicholson, 20 Vet. App. 1 (2006) highlighted 
that, in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence- evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Therefore, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.

The February 2007 notification letter included definitions of 
"new" and "material."  The Board finds that this letter 
provided the Veteran notice of the very specific evidence needed 
to substantiate the claim- evidence that the Veteran died from a 
service-connected injury or disease.  The Board finds that the 
February 2007 letter substantially satisfies the notice 
requirement set forth in Kent.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007) the Court 
determined that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran was 
service connected for a disability during his or her lifetime.  
The Court concluded that, in general, section 5103(a) notice for 
a DIC case must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and information 
required to substantiate a claim for service connection for the 
cause of the veteran's death based on a previously service-
connected condition; and (3) an explanation of the evidence and 
information required to substantiate a claim based on a condition 
not yet service connected.

The May 2009 notification letter informed the Appellant of all 
elements in Hupp.  The Appellant was given a statement of the 
conditions for which the Veteran was service-connected at the 
time of his death, including a foot and ankle condition.  The 
Appellant was also informed about the information and evidence 
not of record that is necessary to substantiate her claim for 
service connection for the cause of death, the information and 
evidence that VA will seek to provide; and the information and 
evidence the claimant is expected to provide.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), has 
also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of disability.  The Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability rating 
and an effective date for the award of benefits will be assigned 
if service connection is awarded.

With respect to the Dingess requirements, while the VCAA letters 
of record failed to provide such notice, this failure is harmless 
because, as will be explained below in greater detail, the 
preponderance of the evidence is against the Appellant's claim.  
Thus, any question as to the appropriate effective date to be 
assigned is moot.  The Board also notes that the question of the 
appropriate disability rating is not applicable in a claim for 
service connection for the cause of death.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As indicated, after review of the two notification letters sent 
to the Appellant during the pendency of this appeal, the Board 
finds that they substantially satisfy the duty to notify the 
Appellant of the information and evidence needed to reopen the 
claim for service connection for the cause of the Veteran's 
death.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The Board also finds that all necessary assistance has been 
provided to the Appellant.  The claims file contains service 
treatment records, autopsy report, and the certificate of death.  
Additionally, there is a statement from a medical doctor giving 
an opinion regarding the cause of the Veteran's death.  

VA did not obtain a VA opinion regarding whether the Veteran's 
death was attributable to service.  In Delarosa v. Peake, 525 
F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that the VA 
law provision regarding when to provide a VA opinion, 38 U.S.C.A. 
§ 5103A(d) did not apply to a claim for DIC, such as the claim 
for service connection for the cause of the Veteran's death 
currently before the Board.  Instead, VA needs to make reasonable 
efforts to assist the appellant in obtaining a medical opinion 
when such opinion is "necessary to substantiate the claimant's 
claim for benefit."  See 38 U.S.C.A. § 5103A(a).  In this case, 
the Appellant has made no specific assertions regarding a 
specific disease or injury incurred in service and the Veteran's 
death, other than the claim applicability of certain presumptive 
regulations.  The Appellant has made general assertions, 
unaccompanied by medical records that support any connection to 
service.  Under these circumstances, the Board finds that there 
is no duty to provide a medical opinion in the unreopened appeal.  
See 38 U.S.C.A. §5103A(a); 38 C.F.R. § 3.159(c)(4)(c)(iii); see 
also Delarosa v. Peake, 525 F.3d 1319 (Fed. Cir. 2008).

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Appellant in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence

The Appellant seeks service connection for the cause of the 
Veteran's death. The Veteran was service connected for loss of 
use of the right foot, residual fracture with talipes calcaneous 
deformity and unfavorable ankylosis of ankle, evaluated as 40 
percent disabling.  The Veteran died in August 1971 with causes 
of death recorded as cardiac failure due to tuberculosis of the 
lungs.  The Appellant has contended that the Veteran's pulmonary 
tuberculosis was caused by his service connected disabilities.  
The Appellant originally filed a claim on appeal for service 
connected death benefits in November 1971.  The Appellant filed 
this claim for service connected death benefits in February 2007.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c)(West 
2002).  An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The credibility of new evidence is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

At the time of the January 1972 rating decision, the evidence of 
record generally included, the Veteran's service records, death 
certificate, autopsy report, and the appellant's statements.  The 
death certificate indicated that the Veteran immediately died of 
pulmonary tuberculosis.  Service connection for the cause of the 
Veteran's death was originally denied because the Veteran was not 
service-connected for pulmonary tuberculosis at the time of his 
death, nor was it shown to be attributable to his period of 
active duty.  

Evidence received since the January 1972 rating decision is 
essentially cumulative of the medical evidence that was evidence 
of record and considered in the prior decisions.  There is no 
newly submitted clinical evidence that the Veteran's pulmonary 
tuberculosis was attributable to his period of active duty.  The 
Appellant submitted duplicate evidence from the medical clinic 
which treated the Veteran and a medical certificate which did not 
refer to the death causing condition of the Veteran.  Also, the 
Appellant submitted statements from a medical doctor who treated 
the Veteran 10 days prior to his death which essentially repeated 
the original autopsy report in stating that the Veteran died of 
congestive heart failure caused by prolonged fibrotic changes or 
tuberculosis of the lungs.  

Upon careful review of the evidence of record, the Board finds 
that new and material evidence has not been submitted to reopen 
the Appellant's previously denied claim of service connection for 
the cause of the Veteran's death.  There is no 
evidence that the Veteran's pulmonary tuberculosis is 
attributable to his period of service that is not cumulative of 
contentions previously of record.  Additionally, most newly 
submitted evidence is merely photocopies of evidence that was 
already considered in the January 1972 rating decision.  This 
newly submitted evidence does not speak to an unestablished fact 
necessary to substantiate the claim.  Namely, there is no 
clinical record indicating that the Veteran's death was 
attributable to his period of active duty.  Thus, the Board finds 
that new and material evidence has not been received to reopen 
the previously denied claim of service connection for the cause 
of the Veteran's death, and the claim remains denied.

Accrued Benefits

Periodic monetary benefits may be paid to the proper claimant to 
which a veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time of 
the veteran's death, which is referred to as accrued benefits.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

Benefits to which a veteran was entitled at his death, based on 
evidence on file at the date of death, will be paid to survivors, 
as provided by law.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Application for accrued benefits must be filed within one year 
after the date of death.  See 38 U.S.C.A. § 5121(c).

VCAA notice is not required for claims concerning accrued benefit 
because the claim cannot be substantiated as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA 
is not required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).

In this case, the Veteran died in August 1971.  The claim for 
accrued benefits was made in February 2007.  Therefore, the 
evidence shows the Appellant did not submit her informal or 
formal claim for accrued benefits within one year of the 
Veteran's death.  As such, there is no legal entitlement to 
accrued benefits under 38 U.S.C. § 5121.

Nonservice-Connected Death Pension

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time of 
death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) the 
surviving spouse meets the net worth requirements of 38 C.F.R. § 
3.274 and has an annual income not in excess of the maximum 
annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 
38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  See 
38 U.S.C.A. § 101(2).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time duty 
in the Armed Forces.  See 38 C.F.R. § 3.6(a), (b).  "Armed 
Forces" consists of the United States Army, Navy, Marine Corps, 
Air Force, and Coast Guard, including their Reserve components.  
See 38 C.F.R. § 3.1.  

Persons with service in the USAFFE, including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress, shall not be deemed to have been 
in active military service with the Armed Forces of the United 
States for the purpose of establishing entitlement to nonservice-
connected disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).  In other words, the law provides that 
nonservice-connected death pension benefits are not available to 
the surviving spouse of one whom served in the recognized 
guerrilla forces or the Philippine Army.

VCAA notice is not required for claims concerning accrued benefit 
because the claim cannot be substantiated as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA 
is not required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).

The service department verified that the veteran had recognized 
guerrilla service from October 1944 to September 1945.  The 
Appellant has not asserted any other type of service.

The law under 38 U.S.C.A. §107(a) and the implementing 
regulation, 38 C.F.R. §3.40, specifically excludes service such 
as the Veteran's for purposes of entitlement to nonservice-
connected death pension benefits.  Cacalda v. Brown, 9 Vet. App. 
261, 265 (1996) (per curiam).  Consequently, the Board finds that 
there is no legal basis for the appellant's claim for non-service 
connected death pension.  As the law is dispositive, the claim is 
denied because of lack of legal entitlement.  38 U.S.C.A. 
§107(a); 38 C.F.R. §3.40; Quiban v. Veterans Admin., 928 F.2d 
1154, 1158 (D.C. Cir. 1991) reh'g denied (July 18, 1991) 
(upholding the constitutionality of 38 U.S.C.A. §107(a)).


ORDER

New and material evidence not having been received, the claim of 
service connection for the cause of the Veteran's death is not 
reopened; the appeal is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied. 





____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


